Citation Nr: 1401242	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for loss of use of the left index finger (minor or non-dominant hand) with degenerative joint disease and residual surgical scar.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which continued a 10 percent rating for loss of use of the left index finger, pursuant to Diagnostic Code 5225, effective January 5, 1994.
FINDING OF FACT

The service-connected left index finger disability picture is shown to be manifested by degenerative joint disease (DJD), pain, a limited range of motion, and a nonpainful deep linear scar on the left palm, but neither ankylosis of any joint of the index finger, nor amputation of any part of the finger, is demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected left index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5225 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice requirement was initially sent to the Veteran in an April 2011 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in October 2012.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) (2013) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to reassess his finger disability.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Increased Rating Claim

Historically, the RO granted service connection for the loss of use of the left index finger in a June 1994 rating decision.  A 10 percent disability rating was assigned, effective from January 5, 1994.  See 38 C.F.R. § 4.124a, DC 5225 (2013).  In February 2011, the Veteran filed an increased rating claim for his service-connected finger injury, which was denied in June 2011, and this appeal ensued.  His disability has since been recharacterized to include DJD and a residual surgical scar.  The 10 percent rating encompasses loss of use, DJD, and residual scar, and has continued to the present.  The Veteran seeks a higher rating.

The Veteran's service-connected left finger disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5225 based on ankylosis of the index finger, favorable or unfavorable.  A 10 percent rating is the only schedular rating available under these criteria.  The Note under Diagnostic Code 5225 provides that the adjudicator must consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 38 C.F.R. § 4.71a (2013).

It is noted that degenerative arthritis established by X-ray evidence will also be rated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

During a May 2011 VA examination, the Veteran stated that he experienced pain in his left index finger, decreased strength, decreased dexterity, stiffness, and swelling.  Range of motion testing was not possible because the Veteran could not move his finger as a result of his injury.  The examiner noted that the gap between the Veteran's left thumb pad and his left index finger was eight centimeters.  X-rays of the left finger showed DJD.  The examiner noted that the left index finger disability would affect the Veteran's usual occupation and daily activities in that he would not be able to use his left hand effectively.  

In a May 2011 statement, the Veteran stated that he had no feeling or any form of motion in his finger.  He also stated that he has severe pain below his left index finger and that he has to continually take pain medication.  Additionally, he stated that due to the loss of his left index finger, he had been forced to change or had lost jobs several times.  This has caused "a great deal" of economic hardship for him and his family.  

Furthermore, in a May 2011 letter, the Veteran's coworker stated that while at work, he witnessed the Veteran "hitting or slamming his finger against different objects almost every day."  The Veteran would "often" complain about "severe" pain coming from his left hand and that he had no control of his finger.  The Veteran's coworker stated that his finger "seem[s] to be a hinder to him and his place of employment."

In March 2013, the Veteran underwent a Hand and Finger Conditions Disability Benefits Questionnaire (DBQ).  The DBQ noted that the Veteran reported flare-ups, which impacted the function of his hand.  The Veteran stated that "[t]here is no function within the index finger at all."  The DBQ noted that there was limitation of motion or evidence of painful motion in the Veteran's left index finger.  There was a gap between the thump pad and the fingers of the Veteran's left hand more than two inches (5.1cm) in length.  The VA examiner noted that there was no objective evidence of painful motion.  

The VA examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation of motion for any fingers post-test.  There was no gap between the Veteran's thumb pad and the fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger post-test.  

The VA examiner noted that the Veteran had functional loss or functional impairment, but that there was no additional range of motion limitation of any fingers or thumbs following repetitive-use testing.  The Veteran had less movement than normal in his left index finger after repetitive use.  The examiner noted that the Veteran did not have tenderness or pain to palpitation for joints or soft tissue of either hand, including thumb and fingers.  The examiner rated the Veteran's right hand as 5/5, or normal strength, and his left hand as 3/5, active movement against gravity.  

The DBQ noted that the Veteran does not have ankylosis of the thumb and/or fingers, and does not use any assistive devices.  The Veteran's finger is not functionally impaired to such a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has not overlooked the Veteran and his coworker's statements with regard to the reported loss of use of the Veteran's left index finger.  The Veteran and his coworker are both competent to report on factual matters of which they had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds the Veteran's disability picture most nearly approximates the criteria contemplated by the currently assigned 10 percent rating under DC 5225.  38 C.F.R. § 4.71a (2013).

While VA is also required to apply 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion, and a higher rating requires ankylosis, these regulations are not for application.  Deluca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).  Although the May 2011 VA examiner stated that range of motion of the Veteran's left index finger was impossible, the Veteran's left index finger manifested motion at the March 2013 VA examination.  Additionally, during the March 2013 VA examination, the Veteran was able to perform range of motion testing and the examiner noted the absence of ankylosis in the left index finger.  Therefore, the Board finds that consideration of a rating for amputation or interference with the hand is not warranted.

Alternatively, the Veteran's service-connected left index finger disability could be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).  Pursuant to Diagnostic Code 5229, a 10 percent rating is warranted for limitation of motion, with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, whether it affects the minor or the major hand.   A noncompensable rating is provided where there is limitation of motion, with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a, DC 5229 (2013).

The diagnostic codes that evaluate the digits of the hands distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2013).  The medical evidence shows that the veteran is right handed; therefore, the criteria referencing the minor extremity are for consideration in this case. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a rating in excess of 10 percent for loss of use of the left index finger (minor) with DJD and residual surgical scar.  The Board points out that the Veteran is presently receiving the maximum available rating under both Diagnostic Codes 5225 and 5229 for his left index finger disability.  Thus, both of these Diagnostic Codes do not assist him in obtaining a higher rating. 

Moreover, the Board finds that there is no evidence that the Veteran's left index finger is non-functional or so limited in function that it should be equated to amputation under Diagnostic Code 5153.  38 C.F.R. § 4.71a (2013).  The only competent medical evidence is the March 2013 DBQ which specifically noted that the functional impairment of the Veteran's left index finger was not to such an extreme that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

As the Veteran is receiving the maximum disability rating under the diagnostic codes applicable to a single index finger disability, consideration of an increased rating based on functional loss due to pain and other symptoms is not for application.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997). 

Additionally, because the Veteran is diagnosed with DJD, the Board has considered whether a separate rating for arthritis of the left index finger is warranted under 38 C.F.R. § 4.71a, DC 5003 (2013).  Under DC 5003, degenerative or traumatic arthritis established by X-ray findings are to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved. When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated as noncompensable under a limitation of motion DC, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a, DC 5003 (2013).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In this case, there is objective evidence of degenerative arthritis of the left index finger.  However, as discussed, the Veteran is in receipt of a 10 percent disability rating considered as analogous to the criteria for ankylosis and based on limitation of motion with pain and functional loss of the index finger under 38 C.F.R. § 4.71a, DCs 5299-5225 (2013).

As the symptomatology for the left index finger with limitation of motion is overlapping with any symptomatology associated with arthritis, a separate rating for arthritis under DC 5003 is not warranted.  See 38 C.F.R. §4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Based on the evidence, the Board concludes that a higher rating is not warranted for the Veteran's left index finger disability.

Scar Analysis

Additionally, the Veteran has been shown to have a scar on his left palm as a result of his in-service injury.  The Board observes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, in evaluating the Veteran's service-connected residuals of the loss of use of his left index finger, the Board will address whether separate ratings under DC 7801 and 7804 are warranted for the Veteran's scar.  38 C.F.R. § 4.118, DC 7801, DC 7804 (2013).

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 (2013), were amended in October 2008 (see 73 Fed. Reg. 54708  (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in February 2011.  Therefore, only the post-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, DC 7801 (2013) provides that burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas exceeding six square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and the maximum 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2013).  A deep scar is one associated with underlying soft tissue damage.  Id. 

Additionally, 38 C.F.R. § 4.118, DC 7804 (2013) provides that one or two scars that are unstable or painful warrant a 10 percent disability rating.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id.  The maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  Note (1) under the DC provides that an unstable scar is one where, for any reason, there is frequent loss covering of skin over the scar.  Id.  Note (2) under the DC provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

In this regard, the only clinically significant evidence regarding the scar on the Veteran's left palm are the observations made by the May 2011 VA examiner and the March 2013 DBQ examiner.  Specifically, the May 2011 VA examiner noted that the Veteran had a linear scar on his left palm, measuring 3 cm by 0.2 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was deep with underlying tissue damage, but there was no inflammation, edema, keloid formation, and was not disfiguring.  The scar limited the Veteran's motion with his left index finger, as a result of his tendon injury, but there was no additional limitation of function to the other fingers.  On the March 2013 DBQ, the examiner noted that the Veteran did have a scar related to his finger disability, but that the scar is not painful or unstable, or covering a total area greater than 39 square cm (six square inches).  These opinions are not contradicted by any other medical opinion, or lay statement, of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, because the record is negative for any evidence that the scar covers an area exceeding six square inches (39 square centimeters), or is unstable or painful, the Board finds that separate compensable ratings are not warranted under DC 7801 and DC 7804.  38 C.F.R. § 4.118 (2013).  This is true for all periods on appeal.  Therefore the Board need not consider staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that separate ratings may be assigned for separate periods of time based on the facts found).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left index finger disability.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that his symptoms of left index finger pain, decreased strength, decreased dexterity, stiffness, and swelling, are congruent with the disability picture represented by the 10 percent rating assigned herein.  See 38 38 C.F.R. § 4.71a, DC 5225 (2013).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from the loss of use if his left index finger with the pertinent schedular criteria does not show that his service-connected loss of use of the left index finger (non-dominant) with degenerative joint disease and residual surgical scar present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's loss of use of his left index finger.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU Consideration

Furthermore, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  
In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran is employed and has not asserted that his is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

A disability rating in excess of 10 percent for the service-connected loss of use of the left index finger with degenerative joint disease and residual surgical scar is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


